         Case 7:11-cr-01040-SHS Document 479 Filed 06/02/20 Page 1 of 1
                          Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                         MARTIN E. ADAMS
NEW YORK, NY 10006                                                    KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                             ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                          WWW.AMCMLAW.COM


                                                                               June 1, 2020


VIA ECF AND ELECTRONIC MAIL                             MEMO ENDORSED

Hon. Sidney H. Stein
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: United States v. Marion Tingman, 11 Cr. 1040 (SHS) – Briefing schedule in
    connection with application for compassionate release

Dear Judge Stein:

I write to request an extension of time to supplement Mr. Tingman’s letter to June 10,
2020. The Government has consented to the application, and after conferring with AUSA
Gerber, I also request that the Government be given 1-week to respond to counsel’s
submission. Your Honor originally set a briefing schedule as follows: defense counsel
submission May 28, 2020; Government response – June 4, 2020 It was not counsel’s
intention to disregard the Court’s Order. Accordingly, I request an extension of time to
supplement Mr. Tingman’s letter.


Respectfully Submitted,


Karloff C. Commissiong, Esq.
                                          Application granted. The supplement to defendant's
                                          motion is due by June 10, the government's response is
cc: (1) AUSA Michael Gerber               due by June 17, 2020.

                                          Dated: New York, New York
                                                 June 2, 2020
